EXAMINER’S AMENDMENT

I.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Victor A. Cardona on 7/11/2022. 
The application has been amended as follows: 

19. 	(Currently Amended) The method of claim 10 wherein the inserting the joint arm of the guide between the first bone and the second bone comprises the joint arm of the 

II.	The following is an examiner’s statement of reasons for allowance: The claims distinguish over closest prior art cited in the 892. For example, Graser (US 5843085) discloses an apparatus/method involving a bone cut guide (e.g. 10) having a hole (e.g. 60) for wire insertion in a first bone (e.g. 230), but fails to disclose at least inserting a joint arm of a guide between a first bone and a second bone, a first wire, a second wire, and interrelationships thereof, as claimed. There would have been no obvious reason to modify the Graser apparatus/method to satisfy at least this/these and/or each of Applicants' claimed limitations, as such modifications would have likely rendered the Graser apparatus/method incapable of continuing to operate/behave in the particular manner set forth within the Graser reference, which would have been strongly suggestive of an application of impermissible hindsight reasoning. In another exemplary prior art reference, Novak (US 8083746) discloses an apparatus/method involving an arm (e.g. 95) within bone parts (e.g. Fig. 15), but fails to disclose at least a cut guide, a first wire, a second wire, and interrelationships thereof, as claimed. There would have been no obvious reason to modify the Novak reference to satisfy at least this/these and/or each of Applicants' claimed limitations, as such modifications would have likely rendered the Novak apparatus incapable of continuing to operate/behave in the particular manner set forth within the Novak reference, which would have been strongly indicative of an application of impermissible hindsight reasoning.
	
III.	a.	Applicant’s election of Invention II (claims 10-20) in the reply filed on 6/7/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
b.	This application is in condition for allowance except for the presence of claims 1-9 directed to an invention non-elected without traverse.  Accordingly, claims 1-9 have been cancelled.

IV.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775